Exhibit 99.1 Report of Independent Registered Public Accounting Firm Tothe Board of Directors North American Bio-Energies, LLC Lenoir, NC We have audited the accompanying balance sheets of North American Bio-Energies, LLC. (“the Company”) as of December 31, 2009 and 2008 and the related statements of operations, changes in members’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2009 and 2008 and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. MALONEBAILEY, LLP www.malonebailey.com Houston, Texas August 23, 2010 North American Bio-Energies, LLC Balance Sheets December 31, 2009 December 31, 2008 ASSETS Current Assets Cash $ $ Accounts receivable, net Accounts receivable, related party - Inventory Tax credit receivable Total Current Assets Property, plant and equipment, net Construction in progress TOTAL ASSETS $ $ LIABILITIES & MEMBERS’ EQUITY Current Liabilities Accounts payable $ $ Accrued liabilities - Current maturities of long term debt Notes payable to related parties Total Current Liabilities Long term debt Total Liabilities Members’ Equity TOTAL LIABILITIES & MEMBERS’ EQUITY $ $ The accompanying notes are an integral part of these financial statements North American Bio-Energies, LLC Statements of Operations For the years ended December 31, 2009 and 2008 Revenues $ $ Revenues from related parties Cost of revenues ) ) Depreciation expense ) ) Bad debt expense - ) Gross profit (loss) ) Selling, general & administrative expenses ) ) Operating income (loss) ) Interest expense ) ) Other income Net Income (Loss) $ ) $ The accompanying notes are an integral part of these financial statements North American Bio-Energies, LLC Statements of Cash Flows For the years ended December 31, 2009 and 2008 Cash Flows from Operating Activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cashprovided by in operating activities: Depreciation expense Bad debt expense - Changes in operating assets and liabilities: Accounts receivable ) Inventory Tax credit receivable ) ) Accounts payable ) Accrued expenses - Net cash provided by operating activities Cash Flows from Investing Activities Purchase of fixed assets ) ) Cash Flows from Financing Activities Change in bank line of credit ) - Repayments of third party debt ) ) Proceeds from related party debt Net cash provided by financing activities Net Change in Cash ) ) Cash at Beginning of Period Cash at End of Period $ $ Supplemental Disclosures of Cash Flow Information Cash paid during year for: Interest $ $ Income Taxes $
